                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         THOMAS MODDEN,
                                  10                                                       Case No. 18-cv-06450-RS
                                                        Plaintiff,
                                  11
                                                 v.                                        ORDER GRANTING MOTION TO
                                  12                                                       DISMISS THIRD AMENDED
Northern District of California
 United States District Court




                                         TICKETFLY LLC,                                    COMPLAINT
                                  13
                                                        Defendant.
                                  14

                                  15                                         I. INTRODUCTION

                                  16          Pro se plaintiff Thomas Modden bought a ticket from defendant Ticketfly to attend a

                                  17   concert in New York City in 2017. Ticketfly cancelled his ticket before the show, issued a full

                                  18   refund, and terminated Modden’s Ticketfly account. He sued them in New York state court. The

                                  19   case was removed to federal court, transferred to California, and dismissed, with leave to amend,

                                  20   twice. Ticketfly now moves to dismiss the Third Amended Complaint (“TAC”), which alleges

                                  21   invasion of privacy and breach of contract. Pursuant to Civil Local Rule 7-1(b), the motion is

                                  22   suitable for disposition without oral argument, and the hearing set for October 10, 2019 is vacated.

                                  23   Ticketfly’s motion is granted, and Modden’s complaint is dismissed with prejudice.

                                  24                                         II. BACKGROUND

                                  25          The factual and procedural backgrounds of this case were set forth in Orders on January 3

                                  26   and July 29, 2019, respectively. When Modden’s Second Amended Complaint (“SAC”) was

                                  27   dismissed, he was given leave to amend his invasion of privacy and breach of contract claims.

                                  28   Modden subsequently filed the TAC, requesting $2,500,000 in economic damages, $2,500,000 in
                                   1   non-economic damages, and that his Ticketfly account be restored.

                                   2                                        III. LEGAL STANDARD

                                   3          Under the Federal Rules of Civil Procedure, a complaint must contain a short and plain

                                   4   statement of the claim showing the pleader is entitled to relief. Fed. R. Civ. P. 8(a). While

                                   5   “detailed factual allegations” are not required, a complaint must have sufficient factual allegations

                                   6   to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                   7   (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2007)). A motion to dismiss under Rule

                                   8   12(b)(6) tests the legal sufficiency of the claims alleged in the complaint. See Parks Sch. of Bus.,

                                   9   Inc. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995). Dismissal under Rule 12(b)(6) may be

                                  10   based on either the “lack of a cognizable legal theory” or on “the absence of sufficient facts

                                  11   alleged” under a cognizable legal theory. UMG Recordings, Inc. v. Shelter Capital Partners LLC,

                                  12   718 F.3d 1006, 1014 (9th Cir. 2013). When evaluating such a motion, courts generally “accept all
Northern District of California
 United States District Court




                                  13   factual allegations in the complaint as true and construe the pleadings in the light most favorable

                                  14   to the nonmoving party.” Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005). Courts, however,

                                  15   need not accept legal conclusions as true. Iqbal, 556 U.S. at 678. “Threadbare recitals of the

                                  16   elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

                                  17                                            IV. DISCUSSION

                                  18      A. Invasion of Privacy

                                  19          To establish a claim for invasion of privacy under California law, a plaintiff must establish:

                                  20   (1) a legally protected privacy interest, (2) a reasonable expectation of privacy under the

                                  21   circumstances, and (3) an egregious invasion of the privacy interest. Hill v. Nat’l Collegiate

                                  22   Athletic Ass’n, 7 Cal. 4th 1, 35–37, 39–40 (Cal. 1994). Legally protected privacy interests are

                                  23   those (a) “precluding the dissemination or misuse of sensitive and confidential information” or (b)

                                  24   “making intimate personal decisions or conducting personal activities without observation,

                                  25   intrusion, or interference.” Id. at 35. A reasonable expectation of privacy is “founded on broadly

                                  26   and widely accepted community norms.” Id. at 37. The invasion must be truly egregious to

                                  27   implicate a constitutional privacy right. Id.

                                  28                                                                        ORDER GRANTING MOTION TO DISMISS
                                                                                                                  CASE NO. 18-cv-06450-RS
                                                                                          2
                                   1          The TAC alleges essentially the same facts that the SAC did. It states that Ticketfly

                                   2   invaded Modden’s privacy by “inserting itself into private matters” between him and one of the

                                   3   band members, TAC at 7, with whom he had a “long distance ‘situation,’” id. at 4. Modden also

                                   4   alleges that Ticketfly violated its own privacy policy by sharing his identifying information with

                                   5   its parent companies Pandora and Eventbrite. TAC at 11. The factual basis for Modden’s belief

                                   6   that Ticketfly shared his information with Pandora appears to be that his music is no longer on

                                   7   Pandora’s website. This inference is tenuous at best. Even taking it as true, however, Modden’s

                                   8   statements do not support the invasion of privacy elements.

                                   9          Modden has not provided sufficient facts about the type of private information shared or

                                  10   the circumstances under which such sharing allegedly occurred. Without this context, it is difficult

                                  11   to tell whether Modden had any legally protected privacy interest or whether he has plausibly

                                  12   alleged a reasonable expectation of privacy. His conclusory statements do not suffice. The TAC
Northern District of California
 United States District Court




                                  13   also does not plausibly establish an “egregious” invasion of Modden’s privacy. Hill, 7 Cal. 4th at

                                  14   37 (“No community could function if every intrusion into the realm of private action, no matter

                                  15   how slight or trivial, gave rise to a cause of action for invasion of privacy.”).

                                  16          Modden has not provided any factual allegations new to the TAC that support the three

                                  17   invasion of privacy elements. He has had several opportunities and years to do so. This claim is

                                  18   thus dismissed with prejudice.

                                  19      B. Breach of Contract

                                  20          To state a claim for breach of contract, a plaintiff must allege, the “(1) existence of the

                                  21   contract; (2) plaintiff’s performance or excuse for nonperformance; (3) defendant’s breach; and (4)

                                  22   damages to plaintiff as a result of the breach.” CDF Firefighters v. Maldonado, 158 Cal. App. 4th

                                  23   1226, 1239 (Cal. Ct. App. 2008). Because Modden received a refund for the cancelled ticket, the

                                  24   only monetary damages he claims to have suffered are the economic consequences to his musical

                                  25   career from not being able to use Ticketfly and its parent platforms, and the emotional distress of

                                  26   having Ticketfly adjudicate a personal dispute. Modden’s SAC was dismissed because he failed to

                                  27   plead these special and consequential damages with particularity. See Greenwich S.F., LLC v.

                                  28                                                                         ORDER GRANTING MOTION TO DISMISS
                                                                                                                   CASE NO. 18-cv-06450-RS
                                                                                          3
                                   1   Wong, 190 Cal. App. 4th 739, 754 (Cal. Ct. App. 2010) (“Special damages will not be presumed

                                   2   from the mere breach but represent loss that occurred by reason of injuries following from the

                                   3   breach. Special damages are among the losses that are foreseeable and proximately caused by the

                                   4   breach of a contract.” (internal quotation and citation omitted)); see also Lewis Jorge Constr.

                                   5   Mgmt., Inc. v. Pomona Unified Sch. Dist., 34 Cal. 4th 960, 968–69 (Cal. 2004) (“Special damages

                                   6   are recoverable if the special or particular circumstances from which they arise were actually

                                   7   communicated to or known by the breaching party…or were matters of which the breaching party

                                   8   should have been aware at the time of contracting.” (emphasis added)).

                                   9          Throughout the TAC, Modden alleges he has been emotionally damaged and his musical

                                  10   career has been hampered by his inability to use Ticketfly, Pandora, or Eventbrite. The only

                                  11   evidence he provides purporting to show Ticketfly’s knowledge of his special damages are the

                                  12   customer service complaints that he sent after his ticket and account were revoked. These
Northern District of California
 United States District Court




                                  13   statements are insufficient to put Ticketfly on notice for two reasons. First, Modden’s explanation

                                  14   that cancellation of his ticket was driven by “some ordinary guy/girl problems and the various

                                  15   recriminations that go with that,” and that cancellation of his Ticketfly account would “reflect[]

                                  16   badly upon [him] in [his] professional musical endeavors,” Exhibits to TAC, at 4, cannot

                                  17   reasonably support the influence that Modden would suffer $5,000,000 in damages from

                                  18   Ticketfly’s action. These statements were too vague then to have put Ticketfly on notice, and they

                                  19   are too vague now to save Modden’s claim.

                                  20          Second, these statements were made on June 19, 2017, after Modden’s ticket and account

                                  21   had already been cancelled—that is, after Modden purchased his ticket and agreed to Ticketfly’s

                                  22   Purchase Terms and Conditions. Nowhere has Modden alleged that Ticketfly knew or should have

                                  23   known about his special damages at the time of contracting. Regardless of whether he has shown

                                  24   the other elements, Modden has not sufficiently pled his damages. The breach of contract claim

                                  25   must therefore be dismissed.

                                  26                                           V. CONCLUSION

                                  27          Despite the liberal pleading standard applicable to pro se plaintiffs, Modden’s allegations

                                  28                                                                      ORDER GRANTING MOTION TO DISMISS
                                                                                                                CASE NO. 18-cv-06450-RS
                                                                                         4
                                   1   are not sufficient to survive a motion to dismiss. The facts alleged to support his invasion of

                                   2   privacy claim are essentially those that were alleged in the SAC and dismissed as insufficient. He

                                   3   has also failed to allege with particularity facts that would support the $5,000,000 in special

                                   4   damages he requests for the breach of contract claim. For the reasons set forth above, the motion

                                   5   to dismiss with prejudice is granted.

                                   6

                                   7   IT IS SO ORDERED.

                                   8

                                   9   Dated: September 27, 2019

                                  10                                                    ______________________________________
                                                                                        RICHARD SEEBORG
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                                       ORDER GRANTING MOTION TO DISMISS
                                                                                                                 CASE NO. 18-cv-06450-RS
                                                                                         5
